Name: Commission Regulation (EEC) No 1176/87 of 28 April 1987 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/18 Official Journal of the European Communities 30 . 4. 87 COMMISSION REGULATION (EEC) No 1176/87 of 28 April 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1987. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2 OJ No L 335, 13 . 12. 1985, p . 9 . 30 . 4. 87 Official Journal of the European Communities No L 113/ 19 ANNEX Code N1MEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 07.01-15 07.01 A II New potatoes 36,34 1565 284,42 75,51 251,60 5583 28,24 53884 85,17 25,50 1.12 ex 07.01-21 ex 07.01-22 ex 07.01 B I Broccoli 123,72 5330 968,36 257,10 856,62 19010 96,17 183459 289,97 86,82 1.14 07.01-23 07.01 B II White cabbages and red cabbages 41,22 1772 322,69 , 85,59 285,00 6316 32,06 61054 96,57 29,13 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 81,29 3502 636,28 168,93 562,86 12491 63,19 120546 190,53 57,05 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 70,40 3033 551,05 146,30 487,46 10818 54,73 104398 165,01 49,41 1.22 ex 07.01-36 ex 07.01 D II Endives 40,67 1748 318,40 84,46 281,22 6232 31,63 60243 95,28 28,74 1.28 07.01-41 07.01-43 07.01 F I Peas 113,38 4885 887,45 235,62 785,04 17422 88,14 168130 265,75 79,57 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 121,59 5238 951,67 252,67 841,85 18682 94,52 180297 284,98 85,33 1.32 ex 07.01-49 ex 07.01 F III Broad beans 30,82 1328 241,26 64,05 213,42 4736 23,96 45709 72,24 21,63 1.40 ex 07.01-54 ex 07.01 G II Carrots 28,27 1218 221,28 58,75 195,74 4344 21,97 41922 66,26 19,84 1.50 ex 07.01-59 ex 07.01 G IV Radishes 77,43 3336 606,02 160,90 536,09 11897 60,19 114812 181,47 54,33 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 27,52 1185 215,40 57,19 190,55 4228 21,39 40809 64,50 19,31 1.70 07.01-67 ex 07.01 H Garlic 258,07 11119 2019,87 536,29 1 786,78 39652 200,61 382668 604,85 181,11 1.74 ex 07.01-68 ex 07.01 IJ Leeks 30,12 1297 235,77 62,60 208,56 4628 23,41 44668 70,60 21,14 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71I  green 274,48 11826 2148,30 570,39 1 900,39 42174 213,37 407 000 643,31 192,63 1.80.2 ex 07.01-71I  other 255,43 11004 1999,15 530,79 1 768,46 39246 198,55 378744 598,65 179,25 1.90 07.01-73 07.01 L Artichokes 62,08 2674 485,87 129,00 429,81 9538 48,25 92050 145,49 43,56 1.100 07.01-75 07.01-77 07.01 M Tomatoes 99,68 4294 780,19 207,14 690,16 15316 77,48 147808 233,62 69,95 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 85,46 3682 668,90 177,60 591,71 13131 66,43 126725 200,30 59,97 1.112 07.01-85 07.01 Q II Chantarelles 980,32 41938 7660,46 2022,11 6757,62 146689 760,37 1437668 2279,32 724,02 1.118 07.01-91 07.01 R Fennel 31,34 1350 245,33 65,13 217,02 4816 24,36 46478 73,46 21,99 1.120 07.01-93 07.01 S Sweet peppers 155,74 6710 1 218,94 323,63 1 078,28 . 23929 121,06 230930 365,01 109,29 1.130 07.01-97 07.01 T II Aubergines 74,70 3218 584,65 155,23 517,19 11477 58,06 110764 175,07 52,42 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 62,15 2677 486,48 129,16 430,34 9550 48,31 92164 145,67 43,62 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 42,14 1815 329,82 87,57 291,76 6474 32,75 62486 98,76 29,57 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 74,60 3185 582,47 153,85 512,38 11235 57,94 109532 173,25 55,53 2.10 08.01-31 ex 08.01 B Bananas, fresh 51,15 2204 400,39 106,30 354,18 7860 39,76 75854 119,89 35,90 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 58,29 2511 456,22 121,13 403,57 8956 45,31 86431 136,61 40,90 230 ex 08.01-60 ex 08.01 D Avocados, fresh 102,34 4409 801,02 212,67 708,58 15725 79,55 151755 239,86 71,82 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 172,79 7444 1 352,38 359,06 1 196,32 26549 134,32 256212 404,97 121,26 2.50 08.02 A I Sweet oranges, fresh : \\ \\ 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi ­ sanguines 49,61 2137 388,31 103,10 343,50 7623 38,56 73567 116,28 34,81 No L 113/20 Official Journal of the European Communities 30 . 4. 87 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 39,73 1712 311,00 82,57 275,11 6105 30,88 58920 93,13 27,88 2.50.3 08.02-05 il\ \\I I I 08.02-09 08.02-15 08.02-19  others 38,59 1651 301,62 79,61 266,07 5775 29,93 56607 89,74 28,50 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 45,80 1969 358,52 -95,10 316,65 7018 . 35,62 67834 107,29 32,37 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 40,78 1756 319,17 84,74 282,34 6265 31,70 60468 95,57 28,61 2.60.3 08.02.28 08.02 B I  Clementines 54,64 2354 427,66 113,54 378,31 8395 42,47 81021 128,06 38,34 2.60.4 08.02-34 08.02-37 ex 08.02 B II  Tangerines and others 57,03 2457 446,38 118,51 394,87 8763 44,33 84567 133,66 40,02 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 36,88 1589 288,71 76,65 255,39 5667 28,67 54696 86,45 25,88 2.80\ ex 08.02 D Grapefruit, fresh : II 1I I 2.80.1 ex 08.02-70  white 36,27 1562 283,91 75,38 251,15 5573 28,19 53788 85,01 25,45 2.80.2 ex 08.02-70  pink 57,14 2461 447,23 118,74 395,62 8779 44,42 84730 133,92 40,10 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 150,41 6480 1 177,23 312,56 1041,38 23110 116,92 223028 352,52 105,55 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 114,03 4913 892,53 236,97 789,54 17521 88,64 169092 267,27 80,03 2.95 08.05-50 08.05 C Chestnuts 101,92 4360 796,49 210,24 702,62 15251 79,05 149480 236,99 75,27 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 61,48 2649 481,24 127,77 425,70 9447 47,79 91 171 144,10 43,15 2.110 08.06-33 \\\I \\I\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 67,48 2907 528,15 140,23 467,21 10368 52,45 100060 158,15 47,35 2.120 08.07-10 08.07 A Apricots 137,46 5882 1072,14 284,11 945,48 20833 106,72 202051 321,03 100,59 2.130 ex 08.07-32 ex 08.07 B Peaches 177,21 7618 1386,17 367,91 1 224,22 27001 137,71 262089 415,29 125,66 2.140 ex 08.07-32 ex 08.07 B Nectarines 171,96 7393 1346,15 357,08 1 188,95 26351 133,74 254697 402,86 121,54 2.150 08.07-51 08.07-55 08.07 C Cherries 88,56 3788 692,07 182,68 610,50 13252 68,69 129883 205,92 65,41 2.160 08.07-71 08.07-75 08.07 D Plums 77,32 3324 605,31 160,56 534,62 11849 60,14 114526 181,15 54,65 2.170 08.08-11 08.08-15 08.08 A Strawberries 179,02 7713 1401,17 372,02 1 239,48 27507 139,16 265456 419,58 125,63 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5608 1 024,49 270,43 903,74 19617 101,69 192269 304,83 96,82 2.180 08.09-11 ex 08.09 Water melons 51,22 2206 400,90 106,44 354,64 7870 39,81 75952 120,05 35,94 2.190I ex 08.09 Melons (other than watermelons) : 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 104,90 4519 821,04 217,99 726,29 16118 81,54 155548 245,86 73,61 2.190.2 ex 08.09-19 i|| 4  other 153,74 6623 1 203,27 319,47 1 064,42 23621 119,51 227962 360,32 107,89 2.195 ex 08.09-80 ex 08.09 Pomegranates 47,87 2048 374,10 98,75 330,01 7163 37,13 70209 111,31 35,35 2.200 08.09-50 ex 08.09 Kiwis 243,55 10493 1 906,24 506,12 1 686,26 37422 189,33 361 141 570,82 170,92 2.202 ex 08.09-80 ex 08.09 Khakis 182,19 7849 1 425,93 378,59 1261,39 27993 141,62 270 146 427,00 127,85 2.203 ex 08.09-80 ex 08.09 Lychees 255,87 10997 1 998,23 531,12 1 767,36 38873 198,85 377418 599,90 181,98